
	
		II
		110th CONGRESS
		2d Session
		S. 3631
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to establish a State plan option under Medicaid to provide an all-inclusive
		  program of care for children who are medically fragile or have one or more
		  chronic conditions that impede their ability to function.
	
	
		1.Short titleThis Act may be cited as the
			 Medically Fragile Children's Act of
			 2008.
		2.Establishment of program of all-inclusive
			 care for medically fragile children as a Medicaid State option
			(a)In generalTitle XIX of the Social Security Act is
			 amended—
				(1)in section 1902(a)(10)(A)(ii)—
					(A)in subclause (XVIII) by striking
			 or at the end;
					(B)in subclause (XIX), by adding
			 or after the semicolon; and
					(C)by inserting after subclause (XIX) the
			 following:
						
							(XX)who are medically fragile children
				described in section
				1942;
							;
					(2)in section 1905(a), in the matter preceding
			 paragraph (1)—
					(A)in clause (xii), by striking
			 or at the end;
					(B)in clause (xiii), by adding
			 or after the comma; and
					(C)by inserting after clause (xiii) the
			 following:
						
							(xiv)medically fragile children described in
				section 1942;
							;
				and
					(3)by adding at the end the following:
					
						1942.Program of all-inclusive care for medically fragile
		  children(a)State option To establish all-inclusive
				care for medically fragile children
								(1)State plan amendment
									(A)In generalA State may elect through a State plan
				amendment to provide medical assistance and other services described under this
				section by means of a program of all-inclusive care described in subsection (b)
				for eligible children described in paragraph (2). In the case of an eligible
				child enrolled with an all-inclusive care program pursuant to such an
				election—
										(i)the child shall receive benefits under the
				plan, as well as items and services described in section 1905(r) solely through
				such programs; and
										(ii)program providers shall receive an
				all-inclusive payment in accordance with a program agreement for the provision
				of such care that meets the requirements of this section.
										(B)Option to limit enrollmentA State may establish a numerical limit on
				the number of eligible children who may be enrolled in an all-inclusive care
				program under a program agreement under this section.
									(2)Definition of eligible child; program
				providerIn this
				section,
									(A)Eligible
				childThe term eligible
				child means an individual who—
										(i)has not attained age 25;
										(ii)is—
											(I)determined by the State to be medically
				fragile based on health status and related indicators (such as medical
				diagnoses and measures of activities of daily living, instrumental activities
				of daily living, and cognitive impairment); or
											(II)diagnosed as having 1 or more chronic
				conditions;
											(iii)requires daily monitoring of a significant
				medical condition necessitating overall care planning in order to achieve or
				maintain optimum health and developmental status, achieve community integration
				to the maximum extent possible, and requires both medical assistance and at
				least 2 additional services furnished under an all-inclusive program as a
				result of functional deficits;
										(iv)resides in the service area of a program
				provider with a program agreement under this section; and
										(v)meets such other eligibility requirements
				(including eligibility standards related to family income and resources) as the
				State may establish pursuant to section 1902(r)(2).
										(B)Program providerThe term program provider
				means an organization with an agreement with the State to provide a program of
				all-inclusive care for eligible children enrolled with the organization in
				accordance with this section and the terms of such agreement.
									(b)Program requirementsIn order to satisfy the requirements of
				this section, a program of all-inclusive care for eligible children shall
				include, subject to subsection (d), the following:
								(1)Comprehensive benefitsThe program shall provide items, benefits,
				and services to eligible children enrolled in the program through an
				all-inclusive and comprehensive, multi disciplinary health and social services
				delivery system. Each participating system in a State shall have the
				demonstrated ability to undertake the following:
									(A)Medical assistanceFurnish or arrange for the items and
				services described in section 1905(r) (early and periodic screening,
				diagnostic, and treatment services), as well as any other item or service for
				which Federal financial participation may be available under this Act.
									(B)Administrative activities To assure access
				to preventive, acute, primary, specialized, and long term care and medically
				appropriate utilization of careThe administration activities described in
				section 1902(a)(43) (related to administrative activities to assure receipt of
				services described in section 1905(r)) and section 1905(a)(19) (related to
				medical assistance case management services).
									(C)Additional servicesSocial work services, transportation
				services, family support services, care coordination, coordination of program
				services with educational, and social services for which the child is eligible,
				nutrition assessment and counseling, personal care services, respite care, and
				home and vehicle modification services.
									(2)Availability of servicesAccess to necessary medical care for acute
				conditions 24 hours per day, every day of the year.
								(3)Quality assurance; patient
				safeguardsAt a
				minimum—
									(A)for each enrolled child, a written plan of
				quality assurance and improvement that is periodically reviewed and updated,
				and procedures for implementing such plan and monitoring and reviewing the
				quality of care;
									(B)coverage of emergency services described in
				section 1932(b)(2);
									(C)the provision of information to families
				whose children are enrolled in the program in easily understood form;
				and
									(D)written safeguards regarding the rights of
				enrolled eligible children (including a patients bill of rights and written
				procedures for grievances and appeals, which shall be no less stringent than
				procedures applicable to entities participating in a State plan for medical
				assistance pursuant to section 1932 of the Act).
									(4)Voluntary enrollment and
				disenrollmentVoluntary
				enrollment and disenrollment without cause at any time.
								(5)Transition assistanceIn the case of a child who is enrolled
				under the program under this section and whose enrollment ceases for any reason
				(including that the child no longer qualifies as an eligible child), assistance
				to the child in obtaining necessary transitional care through appropriate
				referrals and making the child's medical records available to new
				providers.
								(c)Provider agreements; use of all-inclusive
				payment methodology
								(1)In general
									(A)Provider agreementsA State that elects the option under this
				section shall enter into an agreement with a program provider that has agreed
				to provide a program of all-inclusive care in accordance with the provisions of
				this section for eligible children who reside in the geographic area served by
				the provider (and specified in such agreement) and elect to enroll with the
				provider.
									(B)Choice and competitionTo the extent feasible, the State shall
				enter into agreements with multiple providers in a single geographic area, and
				enter into agreements that provide coverage to as much of the State as is
				practicable.
									(C)Reporting requirementAn agreement entered into under
				subparagraph (A) shall require that a program provider submit to the Secretary,
				in a form and manner specified by the Secretary and for each eligible child who
				is enrolled with the program provider under such an agreement, the
				following:
										(i)Service utilization data.
										(ii)Expenditures.
										(iii)Quality and health status measures (as
				identified by the Secretary).
										(2)Payment
									(A)The State may utilize a negotiated,
				all-inclusive payment method that reflects the full range of medical assistance
				and related administrative activities recognized under section 1903 of the Act
				for which the provider will assume responsibility.
									(B)Such payment method shall provide for
				payment in an all-inclusive amount (using such methods as a per-member-per
				month or case payment arrangement) that shall assures quality, efficiency in
				relation to an all-inclusive approach to payment methods, access to necessary
				care to achieve the purposes of this section, and to the greatest degree
				possible, the integration of care, services, and activities described in this
				section with other funding related to the educational, social and other
				services that an enrolled child may receive.
									(3)Authority to contractThe State may enter into an agreement under
				this section with a program provider that is not a medicaid managed care
				organization (as defined in section 1903(m)(1)(A)) so long as the provider
				demonstrates the health care expertise and infrastructure necessary to support
				the delivery of a program of all-inclusive care in accordance with the
				provisions of this section and satisfies such other criteria as the State
				specifies in the State plan amendment filed under this section.
								(d)Rules of constructionNothing in this section shall be construed
				as—
								(1)preventing a program provider from entering
				into contracts with other governmental or nongovernmental payers for the care
				of eligible children enrolled with the provider; or
								(2)affecting the option of a State to offer
				services to medically fragile children under a demonstration or
				waiver.
								.
				(b)Conforming amendmentSection 1903(f)(4) of such Act (42 U.S.C.
			 1936b(f)(4)) is amended in the matter preceding subparagraph (A) by inserting
			 , 1942 after 1905(p)(1).
			(c)Study and report
				(1)StudyThe Secretary of Health and Human Services,
			 in consultation with State Medicaid agencies, annually shall conduct a study of
			 the quality and cost of providing medical assistance for a program of
			 all-inclusive care for eligible children under section 1942 of the Social
			 Security Act (as added by subsection (a)). Such study shall include an analysis
			 of—
					(A)the information submitted to the Secretary
			 under subsection (c)(1)(C) of such section 1942; and
					(B)the extent to which the provision of such
			 assistance resulted in improved quality and health status measures for eligible
			 children.
					(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, and annually thereafter, the Secretary of Health and
			 Human Services shall submit a report to Congress on the results of the study
			 required under paragraph (1) that includes such recommendations for legislative
			 or administrative action as the Secretary determines appropriate.
				
